      Case 1:17-cv-06734-AJN-KNF Document 110 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     1/22/2021


 Thomas Lenahan,

                          Plaintiff,
                                                                                17-cv-6734 (AJN)
                –v–
                                                                                     ORDER
 New York City, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       On January 15, 2021, the Plaintiff filed objections to the Magistrate Judge’s

Memorandum & Order dated December 1, 2020. Dkt. No. 108.

       It is ORDERED that the Defendants shall file a response to the objections by February 5,

2021. The Plaintiff may file a reply by February 26, 2021.

       It is further ORDERED that pending disposition of the objections the Defendants shall

comply with the deadlines for production of documents set in the Magistrate Judge’s

Memorandum & Order dated December 1, 2020, and Order dated January 11, 2021. Dkt. Nos.

100, 106.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the Plaintiff

and to note the mailing on the public docket.


       SO ORDERED.


Dated: January 22, 2021                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
